Exhibit 10.39

FIRST AMENDMENT TO

AGREEMENT TO SUBLICENSE

This First Amendment (“Amendment”) to the Agreement to Sublicense by and between
Natural Alternatives International, Inc., a Delaware corporation (“NAI”), and
Compound Solutions, Inc., a California corporation (“CSI”), dated effective as
of March 3, 2009 (“Agreement”), is made and entered into effective as of
October 18, 2010 (“Effective Date”). Unless otherwise defined herein,
capitalized terms shall have the meanings given them in the Agreement.

1.        Section 1.3(e) of the Agreement is revised in its entirety to read as
follows:

“US 7,504,376 filed November 18, 2003, entitled “Methods and Compositions for
Increasing the Anaerobic Working Capacity in Tissues.”

2.        Section 1.3 of the Agreement is further revised to add new subsection
(f) as follows:

“Allowed US application serial no. 12/231,240 filed August 29, 2008, entitled
“Methods and Compositions for Increasing the Anaerobic Working Capacity in
Tissues.”

3.        The Sublicense Agreement attached to the Agreement as Exhibit B is
hereby replaced in its entirety with the Sublicense Agreement attached hereto.

4.        Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

5.        This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one instrument. Delivery by facsimile or
other electronic means of an executed counterpart hereof shall have the same
force and effect as delivery of an originally executed counterpart hereof.

[Signatures on following page.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

NAI

Natural Alternatives International, Inc.,

a Delaware corporation

/s/ Mark A. LeDoux         Mark A. LeDoux, Chief Executive Officer

 

 

 

 

CSI

Compound Solutions, Inc.,

a California corporation

/s/ Barry Titlow         Barry Titlow, Chief Executive Officer